Citation Nr: 1736184	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-48 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.

2.  Entitlement to an initial rating in excess of 30 percent for asthma.

3.  Entitlement to a rating in excess of 10 percent for left tarsal tunnel syndrome.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from March 1999 to August 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009, July 2010, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2014, the Board reopened the issue of service connection for a low back disability then remanded that matter on the merits along with the other issues on appeal.  


FINDINGS OF FACT

1.  A low back disability including disc disease or arthritis was not manifest during service, arthritis was not manifest within one year of service, and current back disability is not attributable to service or etiologically related to service-connected disability.

2.  The Veteran's asthma does not result in pulmonary function tests showing an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent; the Veteran does not have at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids prescribed.  

3.  The Veteran's left tarsal tunnel syndrome does not result in overall severe impairment.




CONCLUSIONS OF LAW

1.  A low back disability including disc disease or arthritis was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein nor is low back disability  proximately due to, the result of, or aggravated by service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2016).

2.  The criteria for a disability rating in excess of 30 percent for asthma are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6602 (2016).

3.  The criteria for a disability rating in excess of 10 percent for left tarsal tunnel syndrome are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8525 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records (STRs) reveal no abnormality of the spine on entrance.  The record do not reflect any back disease or injury during service.  

Post-service 2008 VA records noted that the Veteran reported having increased back pain following his February 2008 ankle surgery.  The assessment was hypermobile spine with possible left dysfunction at L3 joint.  Subsequent May 2009 records reflected that the Veteran reported an insidious onset of low back pain around 9 years ago which had worsening after epidural and ankle surgery.  Imaging showed very mild L4-L5 degenerative disc disease; prominent epidural fat resulting in mild spinal canal stenosis from L2-L3 below and mild lumbar spondylotic changes resulting in mild right and mild-to-moderate left L4-L5 neural foraminal stenosis.  

The case was remanded by the Board for a VA examination and opinion which was conducted in November 2016.  The current diagnosis was degenerative arthritis of the spine.  The examiner noted that the STRs did not reflect positive findings.  The examiner opined that current low back condition is most likely related to his obesity and possibly to the type of employment the Veteran had (construction related work) following service.  With regard to secondary service connection, the examiner noted that the Veteran's tarsal tunnel syndrome has resolved and that a prior tarsal tunnel syndrome and/or the left ankle condition are not medically known to cause degenerative arthritis of the lumbosacral spine.  Additionally, as a result of the left ankle and foot conditions, the Veteran was much less active physically than he otherwise would have been.  As a result of this reduced amount of activity, these conditions most likely resulted in less stress, not more stress, being applied to the low back.  Therefore, the low back condition is not secondary to and was not aggravated by the left ankle/foot conditions.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In sum, the STRs do not reveal any back injury or disease while documenting other medical issues.  The Board may consider whether the silence of the Veteran in reporting complaints regarding knee problems constitutes negative evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In this case, it does constitute negative evidence.  There is not just a lack of evidence; rather, there is evidence showing normal findings.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007).  In addition,  the absence of symptoms interrupts continuity of symptomatology for the claimed arthritis condition.  38 C.F.R. § 3.303(b); Maxson (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey (Negative evidence is to be considered.); see also Dulin (The majority in Forshey interpreted negative evidence to mean that "which tends to disprove the existence of an alleged fact.  The absence of evidence in support of an alleged fact clearly is an evidentiary circumstance that weighs against the existence of the alleged fact).  In this case, the clinical records do not show the claimed back disability having an inservice inception.  Thus, the VA examiner's opinion, as noted, is consistent with the record and based on the circumstance and includes consideration of the post-service diagnosis.  The examiner provided an opinion regarding a post-service etiology.  Likewise, with regard to secondary service connection, the examiner explained why the claimed service-connected disabilities have not played an etiological role with regard to the current back disability.  

The Board has considered the Veteran's own opinion.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Accordingly, the Board finds that service connection is not warranted on a direct or secondary basis.



Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Asthma

The Veteran's asthma is rated under 38 C.F.R. § 4.97, Diagnostic Code 6602, which pertains to asthma.  Under that code, a 100-percent rating is assigned when pulmonary function tests (PFT's) show an FEV-1 less than 40 percent of predicted value, or FEV-1/FVC less than 40 percent, or when asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  A 60-percent evaluation is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or when there is at least monthly visits to a physician for required care of exacerbations, or when intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are prescribed.  A 30-percent rating is assigned for an FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or when asthma requires daily inhalation or oral bronchodilator therapy, or daily inhalational anti-inflammatory medication.  A 10-percent rating is assigned for an FEV-1 of 71 to 80 percent, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.

The Veteran has been afforded several VA examinations.  In April 2012, the VA examiner indicated that the Veteran's asthma did not require the use of oral or parenteral corticosteroid medications, but did require the daily use of inhaled medications.  The Veteran had not had any asthma attacks with episodes of respiratory failure in the past 12 months.  The Veteran had not had any physician visits for required care of exacerbations either.  Chest x-rays were clear.  Pulmonary function tests revealed pre-bronchodilator findings of the following: FVC 81 percent predicted; FEV 1 80 percent predicted; FEV 1/FVC 80 percent predicted; DLCO 86 percent predicted.  Post-bronchodilator findings of the following: FVC 83 percent predicted; FEV 1 83 percent predicted; FEV 1/FVC 82 percent predicted.  The examiner indicated that the FEV 1/FVC testing most accurately reflected the Veteran s level of disability.  The examiner stated that there was mild ventilatory defect; no airflow limitation; not improved with combination inhaled bronchodilators (Albuterol and Ipratropium) on this study; mildly restrictive ventilatory defect; normal transfer factor for carbon monoxide; and arterial blood gases at rest on room air reveal normal oxygen tension of 83mmHg.  The asthma did not impede work.  

In November 2016, the Veteran was reexamined.  The VA examiner indicated that the Veteran's asthma did not require the use of oral or parenteral corticosteroid medications, but did require the daily use of inhaled me.  The respiratory condition did not require the use of antibiotics.  The asthma did not necessitate outpatient oxygen therapy.  The Veteran had not had any asthma attacks with episodes of respiratory failure in the past 12 months.  The Veteran had not had any physician visits for required care of exacerbations either.  Chest x-rays were clear.  Pulmonary function tests were not performed.  In March 2017, another VA examination was performed.  The VA examiner indicated that the Veteran's asthma did not require the use of oral or parenteral corticosteroid medications, but did require the daily use of inhaled medications.  There had not been antibiotic use or oxygen therapy.  The Veteran had not had any asthma attacks with episodes of respiratory failure in the past 12 months.  The Veteran had not had any physician visits for required care of exacerbations either.  Chest x-rays were clear.  Pulmonary function tests revealed pre-bronchodilator findings of the following: FVC 87 percent predicted; FEV 1 85 percent predicted; FEV 1/FVC 79 percent predicted; DLCO 89 percent predicted.  The examiner indicated that your pre-bronchodilator results were normal with no pre-bronchodilator airway obstruction so post-bronchodilator testing was not completed.  Spirometry testing  revealed the forced expiration was normal with no evidence of obstructive or suggestion of a restrictive ventilatory defect.  The flow-volume loop showed a normal inspiratory and expiratory flow pattern.  Measurement of lung volumes by plethysmography show no evidence of a restrictive defect or hyperinflation.  Single breath DLCO measurement showed no diffusion abnormality.  Pulse oximetry at rest, on room air reveals normal oxygen saturation.  The asthma did not impede work.  

The VA examinations do not show that a 60-percent evaluation is warranted as at no time did the Veteran have an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids prescribed.  

Left Tarsal Tunnel Syndrome

The Veteran has several service-connected disabilities of the left foot and ankle.  The left tarsal tunnel syndrome has been assigned a 10 percent rating under Diagnostic Code 8525.  The Board notes that limitation and painful motion are otherwise rated and not under appeal.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Diagnostic Code 8525 provides the rating criteria for paralysis of the posterior tibial nerve. A 30 percent rating is applicable where there is complete paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; and plantar flexion is impaired.  Severe incomplete paralysis warrants a 20 percent disability rating.  Moderate or mild incomplete paralysis warrants a 10 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8525.

In April 2012, the Veteran was afforded a VA examination.  At that time, the Veteran complained of numbness and tingling on the lateral aspect of the ankle, the last 3 toes, and numbness on the medial aspect left ankle.  The paresthesias and numbness were noted to be severe.  Muscle strength was 4/5 and there was no muscle atrophy.  Reflexes were 2+.  Sensory was decreased.  The overall assessment was mild incomplete paralysis of the posterior tibial nerve.  Thus, based on this examination, the higher 20 percent rating criteria were not met since the VA examiner assessed only mild incomplete paralysis of the posterior tibial nerve.

The Veteran was reexamined in November 2016.  At that time, the Veteran did not have symptoms attributable to any peripheral nerve condition.  Muscle testing, reflexes, and sensory were all normal.  There were no trophic changes.  The posterior tibial nerve was assessed as normal.  Based on this examination, the higher 20 percent rating criteria were not met since the VA examiner assessed normal findings.  

Conclusion for Ratings

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 30 percent for asthma or 10 percent for left tarsal tunnel syndrome.  


ORDER

Entitlement to service connection for a low back disability, to include as secondary to the service-connected disabilities is denied.

Entitlement to an initial rating in excess of 30 percent for asthma is denied.

Entitlement to a rating in excess of 10 percent for left tarsal tunnel syndrome is denied.


REMAND

TDIU

The Board finds that a current VA examination which assesses all service-connected disabilities would be useful in this case.  In addition, as noted by the RO, the Veteran has not completed a current VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, particularly since he currently meets the schedular criteria.  The Board is aware that other issues were simultaneously being adjudicated and a completed appeal was not perfected.  As such, the Veteran may not have realized that he had not furnished his TDIU form.  Therefore, He should be provided another opportunity as this case is being remanded.  Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notice and inform him that he should submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

2.  Schedule the Veteran for a VA examination.  The record must be made available to the examiner.  Any indicated tests should be accomplished.  The examiner should provide an opinion as to whether the Veteran's service-connected disabilities alone prevent him from engaging in a substantially gainful occupation.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  The examiner should provide, if possible and if indicated, the date when the Veteran became unable to work.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


